t c memo united_states tax_court victoria stennett-bailey petitioner and casmas bailey commissioner of internal revenue respondent intervenor v docket no filed date victoria stennett-bailey pro_se casmas bailey pro_se marissa j savit for respondent memorandum opinion halpern judge this case arises from a request by petitioner of the internal_revenue_service irs for equitable relief from joint_and_several_liability for federal_income_tax for petitioner’s taxable calendar_year the irs denied the request and petitioner brought this action protesting that denial we have jurisdiction to determine the appropriate relief if any available to petitioner see sec_6015 pullins v commissioner t c __ __ slip op pincite both the scope and standard of our review are de novo pullins v commissioner supra at __ slip op pincite petitioner bears the burden_of_proof see rule a pullins v commissioner supra at __ slip op pincite intervenor petitioner’s husband mr bailey objects to the relief sought by petitioner but since he neither executed the stipulation of facts that respondent prepared for his signature appeared at trial although he appeared earlier at calendar call nor filed a brief in this case we assume he has declined to prosecute his objection we shall dismiss this case with respect to him for failure to prosecute see rule b 127_tc_214 for the reasons that follow we determine that petitioner is not entitled to equitable relief from joint_and_several_liability for 1unless otherwise noted section references are to the internal_revenue_code as currently in effect and rule references are to the tax_court rules_of_practice and procedure background some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in new york state in date petitioner and mr bailey made a joint_return of federal_income_tax return for they signed the return on date the return shows total_tax of dollar_figure a withholding credit of dollar_figure a credit for federal telephone_excise_tax of dollar_figure an estimated_tax penalty of dollar_figure and an amount owed of dollar_figure unpaid tax no payment accompanied the return petitioner applied to the irs for equitable relief from joint_and_several_liability for by submitting to it a form_8857 request for innocent spouse relief dated date request in response to the request the irs made a preliminary determination to deny the request on the ground that petitioner had not shown that it would be unfair to hold her responsible for the unpaid tax the irs stated you did not prove sic that at the time you signed the return you had reason to believe the tax would be paid also the documentation you provided does not prove economic hardship petitioner disagreed with the irs’ preliminary determination but thereafter the irs finalized its determination stating the information we have available does not show you meet the requirements for relief you did not show it would be unfair to hold you responsible during and throughout the administrative_proceeding in this case petitioner and mr bailey were married we conducted a trial in this case at the conclusion of the trial we set a schedule for both opening and answering briefs we instructed petitioner as to the importance of submitting briefs to assist us in considering the evidence in this case since among other things the stipulated exhibits comprise hundreds if not more than a thousand pages we directed her to rule e which addresses the form and content of briefs and we emphasized the importance of complying with the rule rule e provides that an opening brief shall contain proposed findings_of_fact in the form of numbered concise statements of essential facts and not a recital of testimony nor a discussion or argument relating to the evidence or the law supported by references to the pages of the transcript or the exhibits or other sources relied upon to support the statement while petitioner’s opening brief does consist in part of numbered relatively concise statements of fact it fails to provide the required references to the trial transcript the exhibits or the stipulation in his answering brief respondent objects to many of petitioner’s proposed findings_of_fact as not being supported by evidence in the record respondent asks us to strike those portions of petitioner’s opening brief that do not comply with the rules we shall not do so but to the extent that we cannot easily verify petitioner’s proposed findings_of_fact aided in part by respondent’s answering brief we disregard them moreover in her answering brief petitioner fails to comply with the requirement of rule e that she identify by number the statements of proposed findings_of_fact made by respondent in his opening brief to which she objects setting forth her reasons for objecting she merely makes statements of general rebuttal to many of respondent’s proposed findings eg with respect to respondent’s proposed findings relevant to whether she knew or should have known about the underpayment_of_tax i signed the return with knowledge of the tax_liability however this does not prove that i knew that the tax_liability would not be paid_by the sic mr bailey who had enough liquid_assets to meet his tax obligation accordingly we conclude that respondent’s proposed findings_of_fact are correct except to the extent that petitioner objects to a particular proposed finding and identifies evidence or we can identify evidence supporting the objection see eg 118_tc_106 n affd 353_f3d_1181 10th cir discussion i introduction as a general_rule spouses making a joint federal_income_tax return are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 there are three types of relief available under sec_6015 full or apportioned relief under sec_6015 proportionate tax relief for divorced or separated taxpayers under sec_6015 and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c petitioner’s only claim is that she is entitled to equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability the parties agree that petitioner is eligible to be considered for equitable relief under sec_6015 because relief is not available to petitioner under sec_6015 or c they disagree however as to whether she has shown her entitlement to that relief ii revenue_procedure rev_proc a introduction in accord with the statutory provision that relief is to be granted under sec_6015 following procedures prescribed by the secretary the commissioner has issued revenue procedures to guide its employees in determining whether a taxpayer is entitled to relief from joint_and_several_liability see revproc_2003_ 2003_2_cb_296 modifying and superseding revproc_2000_ 2000_1_cb_447 revproc_2003_61 supra lists the factors that irs employees should consider and the court consults those same factors when reviewing the irs’ denial of relief pullins v commissioner supra at __ slip op pincite revproc_2003_61 supra provides a three-step analysis for irs employees to follow in evaluating requests for relief revproc_2003_61 sec_4 c b pincite sec_4 lists seven threshold conditions that must be met before the irs will grant any relief revproc_2003_61 sec_4 c b pincite sec_4 lists circumstances in which the irs will ordinarily grant relief as to liabilities that were reported on a return the unpaid tax at issue in this case and revproc_2003_61 sec_4 c b pincite sec_4 sets out eight nonexclusive factors that the irs will consider in determining whether equitable relief should be granted see revproc_2003_61 sec_4 c b pincite in addition revproc_2003_61 sec_4 c b pincite states no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather the service will consider and weigh all relevant factors regardless of whether the factor is listed in sec_4 b sec_4 threshold conditions respondent concedes that petitioner meets the threshold conditions set forth in sec_4 c sec_4 circumstances ordinarily allowing relief introduction section dollar_figure provides three conditions that if satisfied will ordinarily qualify a requesting spouse for relief by the irs from liability for an underpayment of a properly reported liability the conditions are a on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief b on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported income_tax_liability c the requesting spouse will suffer economic hardship if the service does not grant relief revproc_2003_61 sec_4 c b pincite divorced separated or living apart petitioner concedes that she is still married to mr bailey and she makes no argument that they are legally_separated she testified that mr bailey moved out of their marital residence which she owns in date respondent concedes that when the request was made mr bailey had been absent from that residence for more than months nevertheless respondent argues that absence was temporary and thus does not qualify as an absence for determining whether petitioner and mr bailey were not members of the same household see sec_1_6015-3 income_tax regs revproc_2003_61 sec_4 a i indeed petitioner testified at trial u ntil today i always thought mr bailey was going to move back in the home he was picking up groceries he was doing things he said he needed time away from the home and i believed him on brief petitioner contradicts her testimony as to the duration of her belief claiming without any support from the record that her belief that he would return to the marital home was brief and fleeting nevertheless given mr bailey’s approximately 2-year absence from their marital home when petitioner made the request in date we think it not unreasonable to value experience over hope and find that it was reasonable then to believe that he would not return we conclude that his absence was thus not temporary and he had not been a member of her household for at least months when she made the request petitioner satisfies the first condition knowledge or reason to know petitioner and mr bailey signed the return on date and she concedes that she signed it with knowledge of the resulting tax_liability she claims that that does not prove that she knew or had reason to know that mr bailey would not pay the reported tax_liability that is so but respondent proposes that we find as facts that on date mr bailey did not have an individually owned bank account petitioner and mr bailey jointly owned both an hsbc checking and an hsbc money market account both of which on that date were empty or nearly so and when she signed the return she knew that mr bailey had no liquid_assets to draw upon to pay the reported liability because petitioner has not contradicted those proposed findings we find accordingly while on date petitioner may not have known that mr bailey would not pay the reported liability she has failed to prove that she had no reason to know that mr bailey would not pay that liability indeed the findings we have just made suggest the contrary petitioner fails to satisfy the second condition economic hardship economic hardship is defined as an inability to meet reasonable basic living_expenses sec_301_6343-1 proced admin regs in her opening brief petitioner claims with no citation of the record that she will suffer extraordinary financial hardship within the meaning of the internal_revenue_code if she is required to pay this tax she echoes that claim in her answering brief supported by exhibits attached to that brief which we detached and returned to her as ex_parte statements prohibited in a brief see rule c respondent emphasizes what petitioner failed to show to establish economic hardship to wit she did not introduce into evidence account statements showing the current balances in her bank accounts evidence of the current values of her equities in the various properties she concedes she owns or evidence of her current income and personal expenses respondent looks at the income and expenses information petitioner reported in the request which shows equal monthly income and expenses of dollar_figure and he claims that pursuant to his collection standards the allowable living_expenses for a four-person household are approximately dollar_figure and that petitioner’s stated income exceeds the allowable_amount he also points out that petitioner admits that she drives a lexus automobile claims school expenses of dollar_figure a month for sending her children to private school and owns a vacation home in the poconos which petitioner testified had no value the parties have stipulated that petitioner currently owns and operates at least three companies involved in the rental real_estate business and directly or through those companies owns at least seven properties again petitioner has failed to carry her burden of proving that she will suffer economic hardship if we do not grant her relief and respondent’s arguments and the stipulations suggest the contrary petitioner fails to satisfy the third condition conclusion having satisfied only the first of the three conditions set forth in sec_4 petitioner is not entitled to relief under the circumstantial test set forth in sec_4 d sec_4 mitigating factor sec_1 introduction section dollar_figure applies to requesting spouses who filed a joint_return request relief under sec_6015 and satisfy the threshold conditions of sec_4 but do not qualify for relief under sec_4 it lists eight nonexclusive factors to be considered in determining whether taking into account all the facts and circumstances it is equitable to grant the requesting spouse full or partial equitable relief under sec_6015 the eight factors are marital status knowledge or reason to know economic hardship nonrequesting spouse’s legal_obligation to pay the tax pursuant to a divorce decree or agreement significant benefit good-faith effort to comply with tax laws spousal abuse and mental or physical health the last two factors if present will weigh in favor of equitable relief but if not present will not weigh against equitable relief we have already addressed the first three factors and the first weighs in petitioner’s favor while the second two do not legal_obligation this factor is neutral since petitioner and mr bailey are not divorced significant benefit the test here is whether petitioner received significant benefit beyond normal support from the unpaid income_tax_liability see revproc_2003_61 sec_4 a v c b pincite the unpaid tax is in substantial part due to mr bailey’s gain on his sale of real_property located on sheffield avenue in brooklyn new york mr bailey deposited dollar_figure of his proceeds from the sale in petitioner and mr bailey’s jointly owned hsbc money market account which had a dollar_figure balance before the deposit on date petitioner withdrew dollar_figure from that account virtually emptying the account and deposited that sum into her individual savings account at least dollar_figure of the dollar_figure she withdrew came from the proceeds deposited by mr bailey petitioner used the withdrawn funds to pay the mortgage on her residence to pay expenses of her poconos vacation home to pay her children’s private school tuition and to pay for food utilities and living_expenses respondent suggests that petitioner’s withdrawal prevented mr bailey from paying the unpaid tax from the sale proceeds he had received and deposited in their joint account deciding instead to use a portion of those proceeds for her own benefit there is no evidence that she reserved anything for taxes although she knew her withdrawal emptied the account and she had no assurance that mr bailey had reserved anything for taxes petitioner has failed to carry her burden of showing that she did not receive significant benefit beyond normal support from the unpaid tax indeed the evidence suggests the contrary compliance with the tax laws the test here is whether petitioner has made a good-faith effort to comply with the income_tax laws following the year here in issue see revproc_2003_61 sec_4 a vi petitioner does not address this factor on brief beyond claiming that she is in full compliance the parties have stipulated that petitioner did not file her federal_income_tax return until date there is no evidence that petitioner obtained an extension of time to file that return petitioner has failed to carry her burden of proving a good-faith effort to comply with the tax laws indeed the evidence suggests the contrary spousal abuse petitioner makes no claim of spousal abuse and this factor is of no account mental or physical health the test here is whether petitioner was in poor mental or physical health on the date she signed the return or at the time of the request see revproc_2003_61 sec_4 b ii in the request petitioner stated that she had no physical or mental health problems either then or when she signed the return in her answering brief she claims that when she signed the return she was suffering from a host of medical ailments including severe headaches and mental stress we give credence to petitioner’s contemporaneous statement in the request petitioner has failed to carry her burden of proving poor mental or physical health on the date she signed the return or at the time of the request this factor is of no account weighing the facts and circumstances the only factor weighing in favor of relieving petitioner from liability is her marital status with respect to the factor of knowledge or reason to know that mr bailey would not pay the reported liability our findings suggest that petitioner did have reason to know this factor weighs in favor of her retaining liability likewise with respect to economic hardship since our findings suggest that petitioner would not suffer economic hardship if she were to retain liability and similarly with respect to the factors of significant benefit and compliance with the tax laws accordingly after considering and weighing all the factors we find that it would not be inequitable to hold petitioner liable for the unpaid tax iii conclusion to reflect the foregoing an appropriate order of dismissal and decision will be entered
